Opinion issued February 9, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00974-CV
———————————
F. M. W., Appellant
V.
DEPARTMENT
OF FAMILY AND PROTECTIVE SERVICES, Appellee

 

 
On
Appeal from the 257th District Court
Harris
County, Texas

Trial
Court Cause No. 2009-20539
 

 
MEMORANDUM OPINION
          Appellant, F. M. W., has neither established indigence
nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex.
Gov’t Code Ann. §§ 51.207, 51.941(a) (Vernon 2005), §
101.041 (Vernon Supp. 2010)
(listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P.
app. A § B(1) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Jennings and Huddle.